Election/Restrictions
Examiner has reconsidered the election requirement mailed August 11, 2022, so that Species 1 now includes the propeller shaft shown at Figs. 5-9.  Applicant’s election without traverse of Species 1 in the reply filed on August 16, 2022 is acknowledged.

Claims 4, 5, 7, 11, 12 & 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 8, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, 8, 9 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakao, JP 5-223140 A.  Wakao shows a propeller shaft assembly for connection to a vehicle driveline component, the propeller shaft assembly comprising: 
a propeller shaft (2) extending along an axis between a first shaft end (4) and a second shaft end (3); 
a propeller shaft yoke (9, 16) operably connected to one of said first or second shaft ends of said propeller shaft; 
said propeller shaft yoke including a body extending from a first yoke end disposed adjacent said respective first or second shaft end to a second yoke end for coupling with the vehicle driveline component (7); 
said body presenting a mounting surface (16) extending circumferentially about said axis; 
a tuned damper (17, 18) extending radially outwardly from said mounting surface to define a first damper side disposed adjacent said first yoke end and a second damper side disposed adjacent said second yoke end; and 
a protective shoulder (20) extending radially outwardly from said mounting surface in spaced and covering relationship with said first damper side of said tuned damper for protecting said tuned damper from axial forces originating from a respective first or second yoke end of said propeller shaft yoke,
wherein said propeller shaft yoke is a flange yoke (9) operably connected to said first or second shaft end of said propeller shaft.

Claims 1-3, 6, 8-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altan US 9,267,546.  Altan shows a propeller shaft assembly for connection to a vehicle driveline component, the propeller shaft assembly comprising: 
a propeller shaft (see Fig. 1) extending along an axis between a first shaft end and a second shaft end; 
a propeller shaft yoke (see Fig. 3) operably connected to one of said first or second shaft ends of said propeller shaft; 
said propeller shaft yoke including a body (104, 134) extending from a first yoke end (134) disposed adjacent said respective first or second shaft end to a second yoke end (104) for coupling with the vehicle driveline component; 
said body presenting a mounting surface (127, col. 4, line 4) extending circumferentially about said axis; 
a tuned damper (102) extending radially outwardly from said mounting surface to define a first damper side disposed adjacent said first yoke end and a second damper side disposed adjacent said second yoke end; and 
a protective shoulder (see rightmost portion of protrusion 124 and seals 140 in Fig. 3)) extending radially outwardly from said mounting surface in spaced and covering relationship with both first and second damper sides of said tuned damper for protecting said tuned damper from axial forces originating from a respective first or second yoke end of said propeller shaft yoke.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall, Goloff and Andra disclose tuned dampers.  Sadakata discloses a “slip yoke”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679